UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7149


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELLY EDWARD WADFORD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:06-cr-01294-PMD-1; 2:14-cv-00369-PMD)


Submitted:   February 19, 2015             Decided:   March 2, 2015


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelly Edward Wadford, Jr., Appellant Pro Se. Eric John Klumb,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelly Edward Wadford, Jr., seeks to appeal the district

court’s    order     denying   relief      on    his   28    U.S.C.      § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the     denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wadford has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny leave to proceed in forma pauperis and dispense with oral




                                           2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3